Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the claimed invention commensurate in scope with these claims. Applicant provides various ranges of sizes for the claimed nanowires and nanoparticles and also recites metals which can be used to make the nanowires and nanoparticles. However no  specific temperatures or times are provided by applicant in order to fuse the plurality of nanoparticles to the plurality of nanowires. Applicant also does not provide specific quantities of the metals,  or non-metals used to fuse the nanoparticles to the nanowires. Nor does applicant provide specific places on the nanowires were the nanoparticles can attach in order to make or use a plurality of nanowires which are interconnected to each other by nanoparticles. Applicant does not provide at least one working example of how, for Amgen, Inc. Chugai Pharm.Co.  18 USPQ2d 1016, 1026 (Fed. Cir.1991). Applicant merely provides a theory of how one can make or use a nanowire network. Claim 10 recites that the plurality of nanowires an the plurality of nanoparticles consist essentially of copper. Applicant will note that this claim i.e. Claim 10 has not been rejected prior art. However applicant also has not provided nearly enough substantive detail of how one can use copper nanoparticles and copper nanoparticles to make a nanowire network. The reader will observe by reading  through applicant’s entire specification what the examiner has stated.  No temperatures, no mixtures, no times of heating and/or cooling, no solvents used in the specification to allow one to make and use copper nanowires and copper particles to make an essentially pure copper nanowire network. Being mindful of the Wands’ factors (recited In re Wands 8 U.S.P.Q. 2d 1400, 1404 (Fed. Cir.1988))  such as (a) the quantity of experimentation necessary to achieve a workable method, (b) the amount of direction or guidance presented, (c) presence or absence of working examples, (d) the nature of the invention, (e) the state of the prior art, (f) relative skill of those in the art, (g) predictability or unpredictability in the art and  (h) breadth of the claims,  It is held that at least factors (a), (b) (c), (d), € and (h) are not adequately addressed in this application and therefore applicants’ claims are properly rejected as being based on a non-enabling disclosure.  Claims 1-10 are held to be non-enabling. 

s 1 and 5-8, assuming that the disclosure is enabling, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang et al; (KR 1020140139390 A); hereinafter Wang et al.
The teaching of Wang et al is  provided below
Claims 2-4, assuming that the disclosure is enabling, are further  rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.
Wang et al teach a method of making transparent conductors using nanorings.  A conductive layer is  formed by coating or stacking a metal nanostructure on various flexible or rigid substrates. .A conductive optically transparent and flexible network is  formed by making a plurality of metal nanorings.  A conductive network is formed by mixing metal nanowires. The metallic nanostructure is  coated or laminated on a variety of substrates including both soft and hard substrates to form a conductive layer. The conductive layer is optically transparent and ductile. Nanoparticles have various closed loop shapes including circular, elliptical and irregular shapes by mixing with the nanowires to form the conductive network. As applied to Claims 2-4 Wang et al teach a layer of nanowires is deposited on a substructure so as to form a network of nanowires having electrically connecting junctions defining spaces void of nanowires, and a plurality of electrically conductive and optically transparent nanoparticles disposed to at least partially fill a plurality of spaces to provide additional electrically conductive pathways for the network of nanowires across the spaces. The network of nanowires and the plurality of electrically conducting and optically transparent nanoparticles form at least a portion of an optically transparent electrode of the electro-optic device.  It would have been obvious to provide that the weight ratio of the plurality of nanowires to inter alia the nanowires can be made from silver, gold, copper or platinum, the transparent nanoparticles can be transparent and fuse junctions of overlapping nanowires, the nanoparticle-nanowire composite film is a transparent conductor for transparent conductor devices and the like. A POSITA reading the teaching of Wang et al would have been able to make and use a nanowire network, a nanowire length and a nanowire diameter independently of Wang et al.  Wang et.al do not disclose the limitations recited in Claims 2-4. The experimenter/POSITA would have derived these limitations independently of Wang et al. The experimenter would make and use transparent conductor devices that took a minimum amount of time, money and effort to make and at the same time make the devices that is functional and useful. Claims 2-4 therefore are  held to have been obvious in view of Wang et al. 
Claims 1, 2 and 5-8, assuming that the disclosure is enabling, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choy et al; (Pat. Doc 2016/0038909 A1); hereinafter Choy et al. The teaching of Choy et al provided below.
Claims 3 and 4 assuming that the disclosure is enabling, are  further rejected under 35 U.S.C. 103 as being unpatentable over Choy et al; (Pat. Doc. 2016/0038909 A1); hereinafter Choy et al.
Choy et al teach a conductive metal networks including metal nanowire networks. A  metal nanowire network can be immersed in a solution and illuminated for a time. Selective nucleation and growth of metal nanoparticles can be induced at the junctions inter alia the nanowires can be made from silver, gold, copper aluminum,platinum,palladium of alloys thereof, the transparent nanoparticles can be transparent and fuse junctions of overlapping nanowires, the nanoparticle-nanowire composite film is a transparent conductor for transparent conductor devices and the like. A POSITA reading the teaching of Choy et al would have been able to make and use a nanowire network, a nanowire length and a nanowire diameter independently of Choy et al.  Choy et.al do not disclose the limitations recited in Claims 2-4. The experimenter/POSITA would have derived these limitations independently of Choy et al. The experimenter would make and use transparent conductor devices that took a minimum amount of time, money and effort to make and at the same time make the devices that is functional and useful. Claims 2-4 therefore are held to have been obvious in view of Choy et al. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8, assuming that the disclosure is enabling, are further rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yang et al; (Pat. Doc 2014/0290987 A1); hereinafter Yang et al.
The teaching of Yang et al is  provided below.
The following is a quotation of 35 U.S.C. 103  which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 2-4, assuming that the disclosure is enabling, are  further rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. 
Yang et al et al teach a nanowire and a nanoparticle composite film as a transparent conductor for opto-electronic devices.  A layer of nanowires is deposited on a substructure so as to form a network of nanowires having electrically connecting junctions at overlapping nanowire portions, spaces defining voids , and a plurality of electrically conductive and optically transparent nanoparticles disposed to at least partially fill a plurality of spaces to provide additional electrically conductive pathways for the network of nanowires across the spaces. The network of nanowires and the plurality of electrically conducting and optically transparent nanoparticles form at least a portion of an optically transparent electrode of the electro-optic device. (Cf. abstract). It  would have been obvious to provide that the weight ratio of the plurality of nanowires to the plurality of nanoparticles is between 5:1 and 20:1, provide that the length of the plurality of nanowires is between 10ս and 50ս and provide that the nanowire diameter is between 20 nm and 200 nm because inter alia the nanowires can be made from silver, gold, copper or aluminum, the transparent nanoparticles can be transparent and fuse junctions of overlapping nanowires, the nanoparticle-nanowire composite film is a transparent conductor for opto-electronic devices and the like. A POSITA reading the teaching of Yang et al would have been able to make and use a nanowire network, a nanowire length and a nanowire diameter as recited by applicant in said Claims 2-4 because a POSITA would have been able to adjust plurality of nanowires to the plurality of nanoparticles to provide that the ratio between the nanowires and nanoparticles is between 5:1 and 20:1, would have been able to provide that the lengths of the .  
 Claims 1-9, assuming that the disclosure is enabling, are further rejected under 35 U.S.C. 103 as being unpatentable over Gao et a; (CN 102544223 B); hereinafter Gao et al.
Gao et al teach a method of preparing transparent electrodes of crystalline silicon solar cell which includes providing an electrode wherein silver ink solution is dripped and coated onto a surface of a silicon chip and a uniformly distributed nano silver particle aggregate structure is formed on the surface of the silicon chip by the dripping and coating step. The electrode is sintered by microwave radiation allows the nano silver particles to mutually fuse. The method also allows the production of mutually connected metal nano wires. The crystalline silicon solar cell has a lower reflection rate, better conductivity and excellent potential carrier collection efficiency and can improve the conversion efficiency of a solar battery with reduced manufacturing cost. It would have been obvious to provide a nanowire network including a plurality of nanowires interconnected to each other via a plurality of nanoparticles at junctions where inter alia the nanowires can be made from silver, gold, copper or aluminum, the transparent nanoparticles can be transparent and fuse junctions of overlapping nanowires, the nanoparticle-nanowire composite film is a transparent conductor for opto-electronic devices and the like. A POSITA reading the teaching of Gao et al would have been able to make and use a nanowire network, a nanowire length and a nanowire diameter as recited by applicant in said Claims 2-4. because a POSITA, given the teaching of Gao et al would have been able to arrive at these limitations independently of Gao et al. Gao et.al do not disclose the limitations recited in Claims 2-4 because the experimenter/POSITA would have derived these limitations independently of Gao et al. The experimenter would make and use a . 
Claims 2-4, assuming that the disclosure is enabling, are  further rejected under 35 U.S.C. 103 as being unpatentable over Zinn et al Pat. Doc. 2011/0127464 A1); hereinafter Zinn et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729